Citation Nr: 1722081	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for hearing loss, status post right mastoidectomy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from October 1976 to October 1979.  He also had service in the United States Navy Reserve from October 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for hepatitis C and entitlement to a compensable rating for hearing loss, status post right mastoidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The July 2003 rating decision that denied the Veteran's claim for entitlement to service connection for hepatitis C was not appealed and is final.

2.  Evidence received from the Veteran since the July 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for hepatitis C.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hepatitis C is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C.A. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

II.  New and Material Evidence of Hepatitis C

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a July 2003 rating decision denied the Veteran's claim for entitlement to service connection for hepatitis C based on a lack of evidence concerning an in-service incurrence that led him to develop hepatitis C.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of the July 2003 rating decision included the Veteran's service treatment records and post-service VA treatment records and lay statements pertaining to exposure to hepatitis C risk factors while in service.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

In July 2010, the Veteran filed to reopen his claim of entitlement to service connection for hepatitis C, this time contending that he was exposed to hepatitis C while undergoing surgery at a VA medical facility in Palo Alto, California in 1984.  See July 2010 Statement in Support of Case.  The Board notes that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A § 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under 38 U.S.C.A. § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

In August 2010, the Veteran followed up on his July 2010 claim with written testimony concerning three specific events during which he could have become infected with hepatitis C: during inoculation at Navy boot camp, during in-service ear surgery at Balboa Naval Hospital, or during post-service ear surgery at the Palo Alto VA Medical Center.  See August 2010 Statement in Support of Claim.  The new evidence includes VA treatment records showing continued treatment for hepatitis C, additional lay testimony from the Veteran concerning his exposure to specific hepatitis C risks both in-service and at the Palo Alto VAMC, and an August 2016 VA examination report in which the examiner linked the Veteran's hepatitis C to service.

The Board finds that the evidence submitted by the Veteran since the July 2003 rating decision is new and material.  The Board notes that this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for hepatitis C is warranted.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for hepatitis C is reopened.


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  VA's duty to assist includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  Where VA has undertaken to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

I.  Entitlement to Service Connection for Hepatitis C

The Veteran contends that his currently diagnosed hepatitis C is connected to his active duty service.  He has suggested a number of different occasions during which he may have been infected with the disease, including inoculation at boot camp, ear surgery at Balboa Naval Hospital, and while administering first aid.  See July 2010 and August 2010 Statements in Support of Case; August 2016 VA Examination.  The Veteran has also asserted that he may have been exposed to the disease while undergoing surgery at Palo Alto VAMC in the early 1980s.  See July 2010 and August 2010 Statements in Support of Case; November 1984 Government Medical Treatment Records.

The Board notes that VA recognizes the following risk factors for hepatitis C:  intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while working as a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA Letter 211B (98-110), November 30, 1998.  Additionally, a June 2004 VA Fast Letter addresses the alleged relationship between immunization with air gun injectors and hepatitis C infection, specifically noting that transmission of the hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence documenting such relationship.  VBA Fast Letter (04-13) June 29, 2004.  The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

In August 2016, the Veteran was afforded a VA examination in connection with his claim.  The examiner concluded that it was at least as likely as not that the Veteran became infected with hepatitis C in service, basing her assessment primarily on the Veteran's accounts of being exposed to blood while holding wounded and/or dying soldiers in his arms, as well as on self-reported instances of in-service unprotected sexual intercourse and intranasal cocaine use.  

The Board finds that the August 2016 examination is inadequate for the purposes of making a decision on the Veteran's claim for service connection.  First of all, there is currently nothing in the evidence of record to indicate that the Veteran ever held wounded or dying soldiers in his arms during his peacetime service as a Boatswain's Mate in the Navy.  In this regard, the Board notes that the Veteran's service personnel records have not been obtained and must be obtained on remand to determine whether the Veteran's contentions can be verified.  Moreover, the examiner did not consider the Veteran's contentions that he may have been infected during inoculation, or alternatively, during in-service ear surgery or while undergoing any pre-1992 VA medical treatment.  Finally, in making her determination, the examiner also cited in-service intranasal cocaine use, an activity that would be considered willful misconduct under 38 U.S.C.A. § 105 and 38 C.F.R. § 3.301.  Disability pension is not payable for any condition due to the Veteran's own misconduct.  38 C.F.R. § 3.301 (b).  

Based on the foregoing, remand is necessary in order to afford the Veteran another VA examination concerning the nature and etiology of his currently diagnosed hepatitis C so that there may be a complete record upon which to decide his claim for service connection.

II.  Entitlement to a Compensable Rating for Hearing Loss, Status Post Right Mastoidectomy

The Veteran is also seeking a compensable rating for hearing loss, status post right mastoidectomy, for which the RO originally granted service connection in June 1984, assigning a 0 percent rating pursuant to Diagnostic Code 6296.  The Veteran asserts that his hearing loss and other residuals of the surgery have worsened since then.    

Starting at least as early as 2003, the Veteran's claims have been denied pursuant to Diagnostic Code 6200, as 6296 no longer exists.  Diagnostic Code 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

In this case, the evidence of record shows ongoing treatment at Palo Alto VAMC for chronic mastoiditis and other hearing and ear problems.  This treatment included surgeries that necessitated extended periods of convalescence in 2009 and 2011, during which the Veteran was assigned temporary 100 percent ratings.  The Veteran was most recently offered a VA audiological examination in January 2015, during which the examiner observed hearing acuity comparable to the Veteran's previous audiological examinations.  The Veteran's most recent VA ear disease examination took place in June 2012, during which the examiner did not observe active suppuration or aural polyps.

VA audiological treatment records from July 2015 contain reports from the Veteran of dizziness, foul ear discharge, and increased hearing loss, all of which are purportedly residuals of his right mastoidectomy.  The treating otolaryngologist observed a large amount of infected debris in the Veteran's right mastoid cavity, as well as a significant decrease in hearing acuity in the right ear.  The Board therefore finds that the most recent VA audiological and ear disease examinations are too remote to adequately assess the current severity of the Veteran's disability, given the medical evidence suggesting that it may have worsened in subsequent months and years.  As such, the Board finds that a remand is required in order to provide the Veteran additional VA ear, nose and throat (ENT) and audio examinations.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available service personnel records from the Veteran's military service to determine whether the Veteran would been exposed to blood while holding wounded and/or dying soldiers in his arms during service.  All attempts to obtain records should be documented.

2. Obtain any additional VA outpatient treatment records and associate them with the claims folder.  All attempts to obtain records should be documented.

3. Schedule the Veteran for a VA examination concerning the nature and etiology of his currently diagnosed hepatitis C.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed in its entirety and the report should note that review.  The examiner is requested to provide a complete rationale for any opinion.  Specifically, the examiner must provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hepatitis C was incurred during active service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is asked to specifically consider the Veteran's contentions that he may have been infected with hepatitis C during inoculation at Navy boot camp or holding wounded soldiers, or alternatively, during in-service ear surgery at Naval Hospital Balboa or while undergoing any pre-1992 VA medical treatment.  The examiner should also consider the Veteran's exposure to other hepatitis C risk factors.  

4. Schedule the Veteran for a VA ENT examination, including an audiological evaluation.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed in its entirety and the report should note that review.  The examiner is requested to provide a complete rationale for any opinion rendered.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should detail the symptomatology associated with his service-connected hearing loss, status post right mastoidectomy.  Pursuant to Diagnostic Code 6200, the examiner should specifically note any active suppuration and/or aural polyps.  The examiner should also note any additional status post right mastoidectomy residuals.  All pertinent symptomatology and findings should be reported in detail.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should so state and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Thereafter, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


